Citation Nr: 1104808	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-18 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to January 1953 
and from January 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2007 Regional Office (RO) in 
Decatur, Georgia, rating decision, which continued the Veteran's 
claim of increased rating for PTSD.  This case has subsequently 
been transferred to the Atlanta, Georgia, RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to further appellate review.  In this regard, 
in an April 2010 statement, the Veteran's representative asserted 
that the Veteran's PTSD symptomatology has worsened. 

The duty to conduct a contemporaneous examination is triggered 
when the evidence indicates that there has been a material change 
in disability or that the current rating may be incorrect.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is 
entitled to a new examination after a 2 year period between the 
last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity). 

 The claims file indicates the Veteran was last afforded a VA 
examination in October 2007; more than three year ago.  Under 
these circumstances, the Board is of the opinion that a VA 
examination is necessary to ascertain the current manifestations 
and severity of the Veteran's PTSD.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required. Please note, this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  
Expedited handling is requested.

Accordingly, the case is REMANDED to the AMC for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	The Veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination, the examiner is requested 
to report complaints and clinical findings 
pertaining to the Veteran's PTSD in 
detail.  Lastly, the examiner is requested 
to offer an opinion as to the degree of 
functional impairment the Veteran's PTSD 
produces in his capacity for performing 
substantially gainful employment and 
whether such employment is possible given 
the severity of the PTSD.

2.	Thereafter, the AMC should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC). The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



